internal_revenue_service number release date index number --------------------------------------- ------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-100166-10 date date ty ------- legend taxpayers year year year --------------------------------------- ------- ------- ------- dear ---------------------------- this is in response to your letter dated date in your letter you requested permission to revoke an election under sec_1 d -1 c of the income_tax regulations to treat capital_gains as investment_income under sec_163 and sec_163 of the internal_revenue_code for year facts taxpayers timely filed a joint form_1040 individual_income_tax_return for year the return was prepared and reviewed by tax professionals taxpayers’ return included form_4952 investment_interest expense deduction on which they elected to treat all net capital_gains attributable to the sale of real_property as investment_income the service audited taxpayers’ income_tax returns for year year and year as a result of that audit the service determined that the real_property in question was not investment_property within the meaning of sec_163 as a result taxpayers were not entitled to deduct any investment_expenses incurred in connection with this real_property additionally taxpayers had no reason to elect to treat their net capital_gains as investment_income which is taxed at ordinary_income rates instead of capital_gains rates accordingly taxpayers seek permission to revoke the election plr-100166-10 applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year that sum of- sec_163 provides in pertinent part that investment_income means i ii iii gross_income from property_held_for_investment other than any gain taken into account under clause ii i the excess if any of- i the net gain attributable to the disposition of property_held_for_investment over the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in ii as the taxpayer elects to take into account under this clause ii sec_1_163_d_-1 of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner taxpayers are requesting permission to revoke the election which was based on tax_advice rendered by tax professionals this situation is analogous to those situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under section of the regulations revrul_83_74 1983_1_cb_112 sec_301_9100-1 through of the regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-100166-10 sec_301_9100-1 of the regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- requests relief before the failure to make the regulatory election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made i ii iii iv v i ii iii plr-100166-10 conclusion taxpayer’s election is a regulatory election as defined under sec_301 b because the due_date of the election is prescribed in regulation sec_1 d - b in this situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied the information and representations made by the taxpayers establish that taxpayers acted reasonably and in good_faith in fact this situation is the result of the service’s examination of taxpayers’ income_tax returns for years and the resulting disallowance of certain investment_interest expense deductions finally granting an extension will not prejudice the interests of the government taxpayers have represented that taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayers would have if the election were made in the appropriate amount by the original deadline for making the election accordingly the consent of the commissioner is hereby granted for taxpayers to revoke their election to treat net_capital_gain from the sale of the real_property in question as investment_income that they made on their year federal_income_tax return the extension of time to revoke this election shall be for a period of days from the date of this ruling taxpayers should enclose a copy of this letter with their amended_return for year this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc
